DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status

Claims 1-3 and 5-7 are amended.
Claims 4 and 8 are canceled.
No new claims are added.
Claims 1-3 and 5-7 are pending for examination.
Response to arguments
Re: Double patenting
Based on applicant’s response to double patenting, “Applicant maintains their position that since the rejection is provisional because the noted application has not yet been issued, Applicant will consider the need for filing a terminal disclaimer when the time comes”, double patenting rejection is maintained.
Re: 35 U.S.C. § 103 rejections
Applicant’s arguments have been fully considered but are not persuasive. Below are applicant’s arguments received on 10/13/2021 and examiner’s response to those arguments:
Applicant’s argument: (Pg. 5 of applicant’s argument) “It appears that the rejection has mapped the RB in the Kim to the "frequency" element of the claim. However, Kim's description seems to refer to FDM between RBs in~ carrier frequency. That is, the FDM in Kim corresponds to FDM in RB units since a plurality of RBs are included in a specific carrier having a specific frequency. In other words, the cited RBs in Kim relate to communications within the same (single) carrier frequency. In contrast, frequency in the amended claims means carrier frequency, and the various features in the claims relate to communication between different carrier frequencies”.
Examiner’s response: Examiner respectfully disagrees. A carrier is just an electromagnetic wave of certain frequency. Only when the wave is modulated to carry certain information, it constitutes a range of frequencies. In the broad sense, any modulated frequency to carry certain information is a carrier and there is no physical difference between a carrier, a subcarrier or a resource block which spans several subcarriers and thus all may be considered carriers of information.
Kim in [0288] discloses, “Typically, the OFDM transmission scheme is a kind of Multi-Carrier Modulation scheme of parallelizing a symbol stream input in series and modulating the parallelized signals into multiple carriers, i.e. a plurality of subcarrier channels, for transmission”, where “carrier” and “subcarrier” are used interchangeably.
Specification of the instant application does not provide any special meaning to the word “carrier” other than what is used conventionally. E.g., in [175], specification discloses, “CARRIER#Y may be interpreted as CARRIER (or resource)”, implying “carrier” and “resource” representing the same thing, as does Kim, e.g., in [0120], “The D2D UE transmits its discovery signal using one or more discovery resources”.
Applicant’s argument: (Pg. 6, Par. 1) “Siomina still does not disclose that the frequency serving as the D2D synchronization reference is different from the frequency at which the D2D operation (f1) is performed”.
Examiner’s response: Examiner agrees that Siomina does not disclose that the frequency serving as the D2D synchronization reference is different from the frequency at which the D2D operation (f1) is performed, though Siomina teaches about ‘synchronization signal’, which is comprised in the D2D transmission (see discussion above related to disclosure by Siomina in [0209]. In the office action, examiner did not cite Siomina for teaching the claim element. Office action relied on Kim to teach the synchronization feature of the claim (see Office action, Pg. 6, last paragraph).
Applicant’s argument: (Pg. 6, Par. 2 of applicant’s argument) “Applicant emphasizes that cited portions of Siomina are limited to the D2D operation frequency, and lack any teaching as to D2D discovery signal. There is no teaching in Siomina that its D2D operation includes a D2D discovery signal, as it is alleged in the rejection. As such, the combined teachings likewise would lack any teachings as to the claimed D2D discovery signal”.
Examiner’s response: Examiner respectfully disagrees. Siomina discloses: 
a) “D2D enabled node or UE may be supporting/capable/can perform, and may be configured for, simultaneous D2D operation on f1 and cellular DL operation on f2 and cellular UL operation on f3 wherein f1, f2, and f3 are all different” ([0069], lines 1-5);
b) “D2D transmission may be any transmission by a D2D enabled node or device and/or in a D2D operation or mode or communication. Some examples of D2D transmission may comprise physical signals or physical channels, dedicated or common/shared, e.g., reference signal, synchronization signal, discovery channel, control channel, data channel, broadcast channel, paging channel, scheduling assignment (SA) transmissions, etc.” (Siomina: [0209], lines 1-9).
As we see in item b) above, Siomina discloses that D2D transmission comprises transmission of D2D discovery signal. When the disclosure by Siomina in [0069] regarding D2D communication frequency f1 being different from f3, the cellular download frequency, is combined with the disclosure in [0209], it is obvious that f1, that is used for D2D discovery signal (disclosure in [0229]), the ‘second 
Applicant’s argument: (Pg. 7, Par. 1) “Applicant has demonstrated that the only relevant frequency difference in Siomina involves cellular and D2D operation, and there is no disclosure in Siomina relating to the D2D discovery signal”.
Examiner’s response: Examiner respectfully disagrees. As discussed above, Siomina discloses D2D discovery signal (Siomina: [0209], lines 1-9).
Applicant’s argument: (Pg. 7, Par. 2) “When considering the combination of Kim and Siomina, the alleged combined teaching would likewise lack any teaching relating to the D2D discovery signal. Put another way, Kim lacks teaching as to these feature, as acknowledged by page 7 of the Office Action. In addition, it is established that Siomina also lacks teaching relating to the D2D discovery signal. As such, the combination of such references (which must perform the same function as they do separately per MPEP 2143) fails to teach this D2D discovery signal feature of claim 1”.
Examiner’s response: Examiner respectfully disagrees. In page 7 of last office action, examiner mentions that Kim does not expressly teach but Siomina teaches it, which is discussed above in more detail with reference to Siomina, [0209], lines 1-9.
35 U.S.C. § 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.












Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0150480 A1), hereinafter “Kim”, supported by Provisional application No. 62/026,552, filed on Jul. 18, 2014, provisional application No. 62/033,464, filed on Aug. 5, 2014, hereinafter “Kim1” and provisional application No. 62/073,163, filed on Oct. 31, 2014, hereinafter “Kim2” in view of Siomina et al. (US 2016/0198339 A1), hereinafter “Siomina”. 
Regarding claim 1, Kim teaches, ‘a method of transmitting a device-to-device (D2D) discovery signal in a wireless communication system’ (Kim: [Abstract], “the discovery signal transmission method of a terminal in a wireless communication system supporting Device to Device (D2D) communication includes receiving discovery resource pool information from a base station, selecting a resource for transmitting discovery signal based on the discovery resource pool information”), ‘the method performed by a user equipment (UE)’ (Kim: fig.5) and comprising:
‘receiving, from a base station a first carrier having on a first frequency (Downlink carrier; see Fig. 20; [0309] In FIG. 20a, the PCell operates in the FDD mode 2101 with a downlink frequency of f1 and an uplink frequency f2), reference carrier information’ (Kim: Fig. 16, step 1604 and 1605 disclose SIB signal including synchronization configuration information; synchronization configuration includes resource comprising reference carrier; Fig. 17, steps 1704 and 1705 discloses the receipt by UE of the synchronization configuration information), and
‘transmitting, on a second carrier having a second frequency, the D2D discovery signal’ (Kim: [0120], “The D2D UE transmits its discovery signal using one or more discovery resources in every discovery duration 303), 
‘wherein the reference carrier information indicates a third carrier having a third frequency’ (discussed above, with respect to Fig. 16, reference carrier resource for synchronization, may be considered as the third frequency),
‘wherein the third frequency is different from the second frequency’ (See Kim: Fig. 8; [0177], “In the D2DSS subframe, the D2DSS is transmitted at the central 6 PRBs as denoted by reference number 850”; [0178], “Accordingly, this embodiment proposes a method of increasing the size of the frequency domain discovery signal transmission resource unit of the D2DSS subframe. That is, it is configured that, for non-D2DSS transmission, the same resource size as the normal subframe, i.e. 2 PRBs as denoted by reference numbers 802, 803, 804, 807, 808, and 809 in FIG. 8 is used; but for D2DSS transmission, an extended resource size, i.e. three PRBs (805 and 806 of FIG. 8) is used. The D2D UE selects one of the discovery resources of which each is made up of 2 or three PRBs as shown in FIG. 8 to transmit the discovery signal”; Discovery signal in 802, 803, 804, 807, 808, and 809 have different frequency than synchronization signal 850),
‘wherein the third carrier is a reference carrier used for synchronization and downlink measurements for the second carrier (Kim: fig.16, steps 1604 and 1605; third frequency used for synchronization; see also [0273] for measurement), 
‘wherein the UE is configured to transmit the D2D discovery signal’  (Kim: [0133] This embodiment proposes a method for all D2D discovery UEs served by the eNB to transmit the D2DSSs at predetermined positions in the discovery resource pool configured by the eNB), 
Kim however fails to expressly teach but Siomina in the same field of endeavor teaches, ‘wherein, when the second carrier on which the D2D discovery signal is transmitted by the UE is different from the first carrier on which the UE is connected with the base station’ (Siomina: 
[0070], “In the above, f1 and/or f2 (f1, f4, etc.) may comprise a carrier frequency or frequency band. f1 and f2, or generally, different carrier frequencies or bands may be associated with the same or different RAT”; f1 configured for D2D operation and f2 for cellular uplink operation; [0072], lines 8-9, “however, the current disclosure is not limited f1 to the UL spectrum only”; ‘not limited to uplink frequency only implies applicability for downlink too, i.e. frequency for communication with the base station; 
[0069], lines 1-5, “D2D enabled node or UE may be supporting/capable/can perform, and may be configured for, simultaneous D2D operation on f1 and cellular DL operation on f2 and cellular UL operation on f3 wherein f1, f2, and f3 are all different; discovery signal is part of D2D communication);
 [0209], lines 1-9, “D2D transmission may be any transmission by a D2D enabled node or device and/or in a D2D operation or mode or communication. Some examples of D2D transmission may comprise physical signals or physical channels, dedicated or common/shared, e.g., reference signal, synchronization signal, discovery channel, control channel, data channel, broadcast channel, paging channel, scheduling assignment (SA) transmissions, etc.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Siomina with that of Kim to make use of different frequencies, e.g., so as to avoid requiring measurement gaps, as taught by Siomina, “A D2D enabled node or UEs with a single receiver chain normally require measurement gaps for inter-frequency operation; other D2D enabled node or UEs may be always or in certain conditions capable of inter-frequency operation without measurement gaps” ([0029], lines, 6-10).
‘the UE uses the third carrier as reference for the synchronization and the downlink measurements for transmitting the D2D discovery signal on the second carrier (discussed above).

Regarding claim 2, combination of Kim and Siomina teaches the method of claim 1. 
Kim teaches, ‘wherein the third carrier is a carrier linked to the second carrier via system information’ (Kim: fig.16, steps 1604 and 1605 illustrates synchronization configuration information, which is for the third frequency and is for synchronization, is received via SIB-N; [0122] “The UE receives the discovery resource pool information from the eNB. In this case, the UE may receive the discovery resource pool information through a System Information Block (SIB)).

Regarding claim 3, combination of Kim and Siomina teaches the method of claim 1. 
Kim teaches, ‘wherein the third carrier is a carrier not linked to the second carrier via system information’ ([0127] In FIG. 3, reference number 310 denotes the D2DSS resource, and the D2DSS is transmitted at a position predetermined in the D2DSS discovery resource pool to locate the D2DSS position of the neighboring cell without extra signaling); 
[0122], receipt of discovery resource pool information through Radio Resource Control (RRC) signaling (D2DSS is located in the discovery pool as cited above in [0127]); 
Kim1: Pg. 70, “eNB 504 allocates the UE-dedicated resource for transmission of the Prose direct discovery/communication to the UE 500 using an RRC layer control message of the LTE system which is called RRCConnectionReconfiguration).

Regarding claim 5, Kim teaches ‘a user equipment (UE) comprising: a transceiver for transmitting and receiving a radio signal’ (Kim: fig.18, block 1810); and ‘a processor coupled to the transceiver’ (Fig.18; controller 1820; controller implemented in a processor and disclosed in [0093]), 
wherein the processor is configured to:
‘receive, from a base station a first carrier having on a first frequency (Downlink carrier; see Fig. 20; [0309] In FIG. 20a, the PCell operates in the FDD mode 2101 with a downlink frequency of f1 and an uplink frequency f2), reference carrier information’ (Kim: Fig. 16, step 1604 and 1605 disclose SIB signal including synchronization configuration information; synchronization configuration includes resource comprising reference carrier; Fig. 17, steps 1704 and 1705 discloses the receipt by UE of the synchronization configuration information), and
‘transmit, on a second carrier having a second frequency, the D2D discovery signal’ (Kim: [0120], “The D2D UE transmits its discovery signal using one or more discovery resources in every discovery duration 303), 
‘wherein the reference carrier information indicates a third carrier having a third frequency’ (discussed above, with respect to Fig. 16, reference carrier resource for synchronization, may be considered as the third frequency),
‘wherein the third frequency is different from the second frequency’ (See Kim: Fig. 8; [0177], “In the D2DSS subframe, the D2DSS is transmitted at the central 6 PRBs as denoted by reference number 850”; [0178], “Accordingly, this embodiment proposes a method of increasing the size of the frequency domain discovery signal transmission resource unit of the D2DSS subframe. That is, it is configured that, for non-D2DSS transmission, the same resource size as the normal subframe, i.e. 2 PRBs as denoted by reference numbers 802, 803, 804, 807, 808, and 809 in FIG. 8 is used; but for D2DSS transmission, an extended resource size, i.e. three PRBs (805 and 806 of FIG. 8) is used. The D2D UE selects one of the discovery resources of which each is made up of 2 or three PRBs as shown in FIG. 8 to transmit the discovery signal”; Discovery signal in 802, 803, 804, 807, 808, and 809 have different frequency than synchronization signal 850),
‘wherein the third carrier is a reference carrier used for synchronization and downlink measurements for the second carrier (Kim: fig.16, steps 1604 and 1605; third frequency used for synchronization; see also [0273] for measurement), 
‘wherein the UE is configured to transmit the D2D discovery signal’  (Kim: [0133] This embodiment proposes a method for all D2D discovery UEs served by the eNB to transmit the D2DSSs at predetermined positions in the discovery resource pool configured by the eNB), 
Kim however fails to expressly teach but Siomina in the same field of endeavor teaches, ‘wherein, when the second carrier on which the D2D discovery signal is transmitted by the UE is different from the first carrier on which the UE is connected with the base station’ (Siomina: 
[0070], “In the above, f1 and/or f2 (f1, f4, etc.) may comprise a carrier frequency or frequency band. f1 and f2, or generally, different carrier frequencies or bands may be associated with the same or different RAT”; f1 configured for D2D operation and f2 for cellular uplink operation; [0072], lines 8-9, “however, the current disclosure is not limited f1 to the UL spectrum only”; ‘not limited to uplink frequency only implies applicability for downlink too, i.e. frequency for communication with the base station; 
[0069], lines 1-5, “D2D enabled node or UE may be supporting/capable/can perform, and may be configured for, simultaneous D2D operation on f1 and cellular DL operation on f2 and cellular UL operation on f3 wherein f1, f2, and f3 are all different; discovery signal is part of D2D communication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Siomina with that of Kim to make use of different frequencies, e.g., so as to avoid requiring measurement gaps, as taught by Siomina, “A D2D enabled node or UEs with a single receiver chain normally require measurement gaps for inter-frequency operation; other D2D enabled node or UEs may be always or in certain conditions capable of inter-frequency operation without measurement gaps” ([0029], lines, 6-10).
‘the UE uses the third carrier as reference for the synchronization and the downlink measurements for transmitting the D2D discovery signal on the second carrier (discussed above).

Regarding claim 6, combination of Kim and Siomina teaches the method of claim 5 (discussed above). 
Kim teaches, ‘wherein the third carrier is a carrier linked to the second carrier via system information’ (Kim: fig.16, steps 1604 and 1605 illustrates synchronization configuration information, which is for the third frequency and is for synchronization, is received via SIB-N; [0122] “The UE receives the discovery resource pool information from the eNB. In this case, the UE may receive the discovery resource pool information through a System Information Block (SIB)).

Regarding claim 7, combination of Kim and Siomina teaches the method of claim 5 (discussed above). 
Kim teaches, ‘wherein the third carrier is a carrier not linked to the second carrier via system information’ ([0127] In FIG. 3, reference number 310 denotes the D2DSS resource, and the D2DSS is transmitted at a position predetermined in the D2DSS discovery resource pool to locate the D2DSS position of the neighboring cell without extra signaling); 
[0122], receipt of discovery resource pool information through Radio Resource Control (RRC) signaling (D2DSS is located in the discovery pool as cited above in [0127]); 
Kim1: Pg. 70, “eNB 504 allocates the UE-dedicated resource for transmission of the Prose direct discovery/communication to the UE 500 using an RRC layer control message of the LTE system which is called RRCConnectionReconfiguration).
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170295585 A1, with priority based on provisional application 62/060372, teaches carrier selection for device-to-device measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462